[3] Whether appellant was owner of the goods involved in this case depended upon whether a written contract between him and Powell constituted a conditional sale, or passed title in praesenti. The district court held that it was not a conditional sale. Appellant, by motion for rehearing, contends, for the first time, that this was error, and that, being fundamental, it should be reviewed; citing Crawford v. Dillard, 26 N.M. 295, 191 P. 513. This contention must be overruled, if for no other reason, upon the ground that we cannot say upon the whole record that substantial justice has not been done. State v. Garcia, 19 N.M. 414,  143 P. 1012.
The motion will be denied.
PARKER, C.J., and BICKLEY, J., concur. *Page 132